DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  26, 28, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by We (US 9,401,350).
[claim 26] An apparatus (fig. 1-17, fig. 2-17 are all either cross sections of fig. 1 or methods steps in forming fig. 1) comprising: a photoimageable dielectric layer (PID layer 124, fig. 1); a first interconnect structure (narrower interconnect above the first die 116, fig. 1, shown as seed layer 218 in fig. 11)  formed through the photoimageable dielectric such that a first opening in the photoimageable dielectric for the first interconnect structure has a first width (narrower width, fig. 11); and a second interconnect structure (wider interconnect in PID layer 124 that is not above first die 116, fig. 1, shown as via 512/518 in fig. 11)  formed through the photoimageable dielectric such that a second opening in the photoimageable dielectric for the second 
 [claim 28] The apparatus of claim 26, wherein: the first interconnect structure is over a die (116, fig. 1); and the second interconnect structure is on a surface adjacent to the die (fig. 3) , the surface being separated from the die by a cavity (cavity around die 116 filled in by 120, fig. 1).
[claim 31] The apparatus of claim 28, wherein the die comprises an Embedded Multi-die Interconnect Bridge (EMIB (see via 146 which interconnects the first die 116 to the second die 156, fig. 1) that is to interconnect a first active die (processor) and a second active die (memory).

Claim(s) 26, 28-31, 39, 40, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konchady (US 2016/0056102).
[claim 26] An apparatus (fig. 1a-b, 2)  comprising: a photoimageable dielectric layer (116, fig. 2, note that layer 116 may be formed of the same material as 114 [0041] and layer 114 may be a photoimageable dielectric [0033]); a first interconnect structure (124B, fig. 1b, 2) formed through the photoimageable dielectric such that a first opening in the photoimageable dielectric for the first interconnect structure has a first width (narrower width, fig.1b, 2); and a second interconnect structure (124B, fig. 1b, 2)  formed through the photoimageable dielectric such that a second opening in the photoimageable dielectric for the second interconnect structure has a second width (much larger width), wherein the second width is substantially larger than the first width (fig. 1b, 2).
 [claim 28] The apparatus of claim 26, wherein: the first interconnect structure is over a die (126, fig. 2); and the second interconnect structure is on a surface adjacent to the die (fig. 2) , the surface being separated from the die by a cavity (cavity around die 126 filled in by stiffening core of 102, fig. 1).
[claim 29]  The apparatus of claim 28, wherein the cavity is filed with graded dielectric material (note that material of 102 may be made of 104A-D which are different layers and may include an epoxy resin with silica filler which is graded since the silica filler inherently would give different composition amounts as one moves up the layer).
[claim 30]  The apparatus of claim 28, wherein the die is a bridge die that comprises passive components and routing structures, and does not comprise active components (126 is a interconnect die which does not contain active components, fig. 2, [0022]).
[claim 31] The apparatus of claim 28, wherein the die comprises an Embedded Multi-die Interconnect Bridge (die 126 acts a bridge for the left and right dies 202, fig. 2) that is to interconnect a first active die (left 202, fig. 2) and a second active die (right 202, fig. 2).
[claim 39]  A system (fig. 1a-b, 2) comprising: a first semiconductor die (left 202, fig. , 2); a second semiconductor die (right 202, fig. 2); a bridge die (126, fig. 2) to electrically couple the first semiconductor die and the second semiconductor die (fig. 2); a first interconnect structure (124B, fig. 1b, 2) between the first semiconductor die and the bridge die, the first interconnect structure having a first width (narrower width); and a second interconnect structure (124A, fig. 1b, 2) between the first semiconductor die and a conductive area (102, fig. 2), the conductive area at a side of the bridge die (fig. 2), 
[claim 40] The system of claim 39, further comprising: a photoimageable dielectric (PID) layer (116, fig. 2, note that layer 116 may be formed of the same material as 114 [0041] and layer 114 may be a photoimageable dielectric [0033]) on the bridge die and the conductive area (fig. 2), wherein the first interconnect structure is formed through a first opening in the PID layer and the second interconnect structure is formed through a second opening in the PID layer (fig. 1b,2).
 [claim 42] The system of claim 39, wherein the bridge die comprises an Embedded Multi-die Interconnect Bridge (EMIB) (die 126 acts a bridge for the left and right dies 202, fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over We (US 9,401,350) or Konchady (US 2016/0056102).
We/Konchady disclose the device of claim 26 and 40 but do not expressly disclose that the first opening width is in a range of about 3-20 micrometers (um); and the second opening width is in a range of about 40-60 um.
Nevertheless it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first opening width in a range of about 3-20 micrometers (um); and the second opening width in a range of about 40-60 um in order to produce workable interconnect via holes and since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since the width of via holes affects the amount of current that can flow as the well as the amount of space the interconnect takes up thereby affecting the amount of device intergration.

Allowable Subject Matter
Claims 32-38 and 43-45 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations: [claim 32]” forming a first opening in a first section of the layer of PID material using photolithography; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AMAR MOVVA/Primary Examiner, Art Unit 2898